Exhibit 10.4

MidWestOne Financial Group, Inc.
Employment Agreement
This Employment Agreement (“Agreement”) is made and entered into as of January
1, 2013 (the “Effective Date”), by and between MidWestOne Financial Group, Inc.
(together with any successor thereto, the “Company”) and Susan R. Evans, Chief
Operating Officer (the “Executive,” and together with the Company, the
“Parties”).
RECITALS
A.The Executive is currently employed by the Company, pursuant to the terms of
that certain employment agreement dated December 15, 2007 (the “Prior Change in
Control Agreement”), by and between Susan R. Evans and the Company.
B.The Company desires to employ the Executive pursuant to the terms of this
Agreement.
C.The Parties have made commitments to each other on a variety of important
issues concerning the Executive's employment, including the performance that
will be expected of the Executive, the compensation the Executive will be paid,
how long and under what circumstances the Executive will remain employed and the
financial details relating to any decision that either the Company or the
Executive may make to terminate this Agreement.
D.The Parties desire to enter into this Agreement as of the Effective Date and,
to the extent provided herein, to have this Agreement supersede all of the terms
of all prior employment agreements between the Parties, whether or not in
writing, including the Prior Employment Agreement and any such prior employment
agreement shall become null and void as of the Effective Date, and the parties
thereunder shall have no rights or interests therein.
AGREEMENTS
In consideration of the foregoing and the mutual promises and covenants of the
Parties set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby expressly covenant and agree as
follows:
1.Employment Period. The Company shall continue to employ the Executive during
the Employment Period and the Executive shall continue to remain in the employ
of the Company and to provide services during the Employment Period in
accordance with the terms of this Agreement. The “Employment Period” shall be
the period beginning on the Effective Date and ending on December 31 of the
second (2nd) calendar year after the calendar year in which the Effective Date
occurs, unless sooner terminated as provided herein. The Employment Period shall
automatically be extended for one (1) additional year beginning on the second
(2nd) January 1 that follows the Effective Date and on each January 1 thereafter
unless either Party notifies the other Party, by written notice delivered no
later than ninety (90) days prior to such January 1, that the



--------------------------------------------------------------------------------



Employment Period shall not be extended for an additional year. Notwithstanding
any provision of this Agreement to the contrary, if a Change in Control occurs
during the Employment Period, this Agreement shall remain in effect for the two
(2)-year period following the Change in Control and shall then terminate.
2.Duties. During the Employment Period, the Executive shall devote the
Executive's full business time, energies and talents to serving as the Chief
Operating Officer of the Company, at the direction of the Company's Board of
Directors. The Executive shall have such duties and responsibilities as may be
assigned to the Executive from time to time by President & Chief Executive
Officer, which duties and responsibilities shall be commensurate with the
Executive's position, shall perform all duties assigned to the Executive
faithfully and efficiently, subject to the direction of the President & Chief
Executive Officer and shall have such authorities and powers as are inherent to
the undertakings applicable to the Executive's position and necessary to carry
out the responsibilities and duties required of the Executive hereunder. The
Executive shall perform the duties required by this Agreement at the Company's
Iowa City Headquarters unless the nature of such duties requires otherwise.
Notwithstanding the foregoing provisions of this Section 2, during the
Employment Period, the Executive may devote reasonable time to activities other
than those required under this Agreement, including activities of a charitable,
educational, religious or similar nature (including professional associations)
to the extent such activities do not, in the reasonable judgment of the
President & Chief Executive Officer, inhibit, prohibit, interfere with or
conflict with the Executive's duties under this Agreement or conflict in any
material way with the business of the Company or an Affiliate; provided,
however, that the Executive shall not serve on the board of directors of any
business (other than the Company or an Affiliate) or hold any other position
with any business without receiving the prior written consent of President &
Chief Executive Officer.
3.Compensation and Benefits. Subject to the terms of this Agreement, during the
Employment Period, while the Executive is employed by the Company, the Company
shall compensate the Executive for the Executive's services as follows for
periods following the Effective Date:
(a)The Executive shall be compensated at an annual rate of two hundred and
twenty-nine thousand dollars ($229,000.00) (the “Annual Base Salary”), which
shall be payable in accordance with the normal payroll practices of the Company
then in effect. Beginning on January 1, 2014 and on each anniversary of such
date, the Executive's Annual Base Salary shall be reviewed, and may be adjusted,
by an amount approved by the Company's Board of Directors.
(b)The Executive shall be eligible to receive performance-based annual incentive
bonuses (each, the “Incentive Bonus”) from the Company for each fiscal year
ending during the Employment Period. Any such Incentive Bonus shall be paid to
the Executive within thirty (30) days of the completion of the respective fiscal
year audit by the Company's auditor, but in no event later than two and one-half
(2½) months after the close of each such fiscal year. The Executive's target
Incentive Bonus shall be not less than twenty-five percent of her base salary
(25%) (expressed in dollars as a percentage of base pay); provided, however,
that this amount may be reduced in an amount that will not give rise to a Good
Reason under this Agreement.

2

--------------------------------------------------------------------------------



(c)During the Employment Period, the Executive shall be eligible to participate,
subject to the terms thereof, in all incentive plans and programs of the
Company, including such cash and deferred bonus programs and equity incentive
plans as may be in effect from time to time with respect to senior executives
employed by the Company, on as favorable a basis as other similarly situated
senior executives. During the Employment Period, the Executive and the
Executive's dependents, as the case may be, shall be eligible to participate,
subject to the terms thereof, in all pension and similar benefit plans
(including qualified, non-qualified and supplemental plans) and all medical,
dental, vision, disability, group and executive life, accidental death and
travel accident insurance and other similar welfare benefit plans and programs
of the Company as may be in effect from time to time with respect to senior
executives employed by the Company, on as favorable a basis as other similarly
situated senior executives.
(d)The Executive shall be entitled to accrue paid time off (“PTO”) at a rate of
no less than thirty (30) days of PTO per calendar year, subject to the Company's
PTO programs and policies as may be in effect during the Employment Period.
(e)The Executive shall be eligible to be reimbursed by the Company, on terms
that are substantially similar to those that apply to other similarly situated
senior executives employed by the Company, for reasonable out-of-pocket expenses
for entertainment, travel, meals, lodging and similar items that are consistent
with the Company's expense reimbursement policy and actually incurred by the
Executive in the promotion of the Company's business. The Executive shall have
use of a Company-provided automobile and receive reimbursement for expenses on a
basis no less favorable than the policy applicable to the Executive as of the
Effective Date.
4.Rights upon Termination. The Executive's right to benefits, if any, for
periods after the Termination Date shall be determined in accordance with this
Section 4:
(a)Minimum Benefits. If the Termination Date occurs during the Employment Period
for any reason, the Executive shall be entitled to the Minimum Benefits, in
addition to any other benefits to which the Executive may be entitled under the
following provisions of this Section 4 or the express terms of any employee
benefit plan or as required by law. Any benefits to be provided to the Executive
pursuant to this Section 4(a) shall be provided within thirty (30) days after
the Termination Date; provided, however, that any benefits, incentives or awards
payable as described in Section 4(f) shall be made in accordance with the
provisions of the applicable plan, program or arrangement. Except as may
otherwise be provided expressly to the contrary in this Agreement or as
otherwise provided by law, nothing in this Agreement shall be construed as
requiring the Executive to be treated as employed by the Company following the
Termination Date for purposes of any employee benefit plan or arrangement in
which the Executive may participate at such time.

3

--------------------------------------------------------------------------------



(b)Termination for Cause, Death, Disability or Voluntary Resignation. If the
Termination Date occurs during the Employment Period and is a result of a
Termination for Cause, the Executive's death or Disability, or termination by
the Executive other than for Good Reason, then, other than the Minimum Benefits,
the Executive shall have no right to benefits under this Agreement (and the
Company shall have no obligation to provide any such benefits) for periods after
the Termination Date.
(c)Termination other than for Cause or Termination for Good Reason. If the
Executive's employment with the Company is subject to a Termination other than
during a Covered Period, then, in addition to Minimum Benefits, the Company
shall provide the Executive the following benefits:
(i)Commencing on the first Company payroll date that occurs on or following the
sixtieth (60th) day following the Termination Date, the Executive shall receive
the Severance Amount (less any amount described in Section 4(c)(ii)), with such
amount to be paid in twelve (12) substantially equal monthly installments
(subject to the remaining provisions of this paragraph), with each successive
payment being due on the next monthly payroll date following the first
installment, provided that any such monthly installments that would have been
paid in the sixty (60)-day period following the Termination Date but for the
Release requirement in Section 5 shall be paid on the first Company payroll date
that occurs on or following the sixtieth (60th) day following the Termination
Date, and the number of remaining substantially equal monthly installments to be
made shall be reduced from twelve (12) by any such “catch-up” payments that are
made.
(ii)To the extent any portion of the Severance Amount exceeds the “safe harbor”
amount described in Treasury Regulation §1.409A-1(b)(9)(iii)(A), the Executive
shall receive such portion of the Severance Amount that exceeds the “safe
harbor” amount in a single lump sum payment payable on the first Company payroll
date that occurs on or following the sixtieth (60th) day following the
Termination Date.
(iii)The Executive (and the Executive's dependents, as may be applicable) shall
be entitled to the benefits described in Section 4(e).
(d)Termination upon a Change in Control. If the Executive's employment with the
Company is subject to a Termination within a Covered Period, then, in addition
to Minimum Benefits, the Company shall provide the Executive the following
benefits:
(i)On the sixtieth (60th) day following the Termination Date, the Company shall
pay the Executive a lump sum payment in an amount equal to the Severance Amount.
(ii)The Executive (and the Executive's dependents, as may be applicable) shall
be entitled to the benefits provided in Section 4(e).

4

--------------------------------------------------------------------------------



(e)Medical, Dental and Vision Benefits. If the Executive's employment with the
Company is subject to a Termination, then to the extent that the Executive or
any of the Executive's dependents may be covered under the terms of any medical,
dental or vision plans of the Company (or any Affiliate) for active employees
immediately prior to the Termination, then, for as long as Executive is eligible
for and elects coverage under the health care continuation rules of COBRA, the
Company shall provide the Executive and those dependents with coverage
equivalent to the coverage received while the Executive was employed with the
Company, with the Executive required to pay the same amount as the Executive
would pay if the Executive continued in employment with the Company during such
period; provided, however, that such coverage shall be provided only to the
extent that it does not result in any additional tax or other penalty being
imposed on the Company or any Affiliate. The coverages under this Section 4(e)
may be procured directly by the Company (or any Affiliate, if appropriate) apart
from and outside of the terms of the respective plans, provided that the
Executive and the Executive's dependents comply with all of the terms of the
substitute medical, dental or vision plans, and provided, further, that the cost
to the Company shall not exceed the cost for continued COBRA coverage. In the
event the Executive or any of the Executive's dependents is or becomes eligible
for coverage under the terms of any other medical and/or dental and/or vision
plan of a subsequent employer with plan benefits that are comparable to Company
(or any Affiliate) plan benefits, the Company's obligations under this
Section 4(e) shall cease with respect to the eligible Executive and/or
dependents. The Executive and the Executive's dependents must notify the Company
(or any Affiliate) of any subsequent employment and provide information
regarding medical and/or dental and/or vision coverage available.
(f)Other Benefits.
(i)The Executive's rights following a termination of employment with the Company
and its Affiliates for any reason with respect to any benefits, incentives or
awards provided to the Executive pursuant to the terms of any plan, program or
arrangement sponsored or maintained by the Company or an Affiliate, whether
tax-qualified or not, which are not specifically addressed herein, shall be
subject to the terms of such plan, program or arrangement, and this Agreement
shall have no effect upon such terms except as specifically provided herein.
(ii)Except as specifically provided herein, the Company shall have no further
obligations to the Executive under this Agreement following the Executive's
termination of employment for any reason.
(g)Removal from any Boards and Positions. Upon the Executive's termination of
employment for any reason under this Agreement, the Executive shall be deemed to
resign (i) if a member, from the Board and board of directors of any Affiliate
and any other board to which the Executive has been appointed or nominated by or
on behalf of the Company, (ii) from each position with the Company or any
Affiliate, including as an officer of the Company or any of its Affiliates and
(iii) as a fiduciary of any employee benefit plan of the Company.

5

--------------------------------------------------------------------------------



5.Release. Notwithstanding any provision of this Agreement to the contrary, no
payments or benefits shall be owed to the Executive under Section 4(c), 4(d) or
4(e) (except for the Minimum Benefits) unless the Executive executes and
delivers to the Company a Release within forty-five (45) days following the
Termination Date, and any applicable revocation period has expired prior to the
sixtieth (60th) day following the Termination Date.
6.Excise Tax Limitation.
(a)It is the intention of the Parties that no portion of any payment under this
Agreement, or payments to or for the benefit of the Executive under any other
agreement or plan, be deemed to be an Excess Parachute Payment. The present
value of payments to or for the benefit of the Executive in the nature of
compensation, receipt of which is contingent on a Change in Control, and to
which Code Section 280G applies (in the aggregate “Total Payments”) shall not
exceed an amount equal to one dollar ($1.00) less than the maximum amount that
the Company may pay without loss of deduction under Code Section 280G(a).
Present value for purposes of this Agreement shall be calculated in accordance
with Code Section 280G(d)(4). Within one hundred twenty (120) days following the
earlier of (i) the giving of the notice of termination or (ii) the giving of
notice by the Company to the Executive of its belief that there is a payment or
benefit due the Executive that will result in an Excess Parachute Payment, the
Parties, at the Company's expense, shall obtain the opinion of an Independent
Advisor, which opinion need not be unqualified, which sets forth (A) the
Executive's applicable “base amount” (as defined under Code Section 280G), (B)
the present value of Total Payments and (C) the amount and present value of any
Excess Parachute Payments. In the event that such opinion determines that there
would be an Excess Parachute Payment, the payment hereunder or any other payment
determined by such Independent Advisor to be includable in Total Payments shall
be modified, reduced or eliminated, in accordance with Code Section 409A, as
specified by the Executive in writing delivered to the Company within ninety
(90) days of the Executive's receipt of such opinions or, if the Executive fails
to so notify the Company, then as the Company shall reasonably determine, so
that under the bases of calculation set forth in such opinions there will be no
Excess Parachute Payment. The provisions of this Section 6, including the
calculations, notices and opinion provided for herein, shall be based upon the
conclusive presumption that (A) the compensation and benefits provided for in
Section 4 and (B) any other compensation earned by the Executive pursuant to the
Company's compensation programs that would have been paid in any event, are
reasonable compensation for services rendered, even though the timing of such
payment may be triggered by a Change in Control.
(b)The Parties hereby recognize that the restrictive covenants under Section 7
have value that is equivalent in amount to some or all of the Severance Amount
(and potentially other termination benefits) and that such value shall be
recognized in the Code Section 280G calculations contemplated hereunder. The
Independent Advisor shall make the determination of the actual fair market value
of the restrictive covenants under Section 7 at the time of the Change in
Control.

6

--------------------------------------------------------------------------------



7.Restrictive Covenants.
(a)Confidential Information. The Executive acknowledges that, during the course
of the Executive's employment with the Company, the Executive may produce and
have access to confidential and/or proprietary, non‑public information
concerning the Company or its Affiliates, including marketing materials,
financial and other information concerning customers and prospective customers,
customer lists, records, data, trade secrets, proprietary business information,
pricing and profitability information and policies, strategic planning,
commitments, plans, procedures, litigation, pending litigation and other
information not generally available to the public (collectively, “Confidential
Information”). The Executive shall not directly or indirectly use, disclose,
copy or make lists of Confidential Information for the benefit of anyone other
than the Company, either during or after the Executive's employment with the
Company, except to the extent that such information is or thereafter becomes
lawfully available from public sources, or such disclosure is authorized in
writing by the Company, required by law or any competent administrative agency
or judicial authority, or otherwise as reasonably necessary or appropriate in
connection with the performance by the Executive of the Executive's duties
hereunder. If the Executive receives a subpoena or other court order or is
otherwise required by law to provide information to a governmental authority or
other person concerning the activities of the Company or any of its Affiliates,
or the Executive's activities in connection with the business of the Company or
any of its Affiliates, the Executive shall immediately notify the Company of
such subpoena, court order or other requirement and deliver forthwith to the
Company a copy thereof and any attachments and non-privileged correspondence
related thereto. The Executive shall take reasonable precautions to protect
against the inadvertent disclosure of Confidential Information. The Executive
shall abide by the Company's reasonable policies, as in effect from time to
time, respecting avoidance of interests conflicting with those of the Company
and its Affiliates. In this regard, the Executive shall not directly or
indirectly render services to any person or entity where the Executive's service
would involve the use or disclosure of Confidential Information. The Executive
shall not use any Confidential Information to guide the Executive in searching
publications or other publicly available information, selecting a series of
items of knowledge from unconnected sources and fitting them together to claim
that the Executive did not violate any agreements set forth in this Agreement.
(b)Documents and Property.
(i)All records, files, documents and other materials or copies thereof relating
to the business of the Company or its Affiliates that the Executive prepares,
receives or uses shall be and remain the sole property of the Company and, other
than in connection with the performance by the Executive of the Executive's
duties hereunder, shall not be removed from the premises of the Company or any
of its Affiliates without the Company's prior written connect, and shall be
promptly returned to the Company upon the Executive's termination of employment
for any reason, together with all copies (including copies or recordings in
electronic form), abstracts, notes or reproductions of any kind made from or
about the records, files, documents or other materials.

7

--------------------------------------------------------------------------------



(ii)The Executive acknowledges that the Executive's access to and permission to
use the Company's and any Affiliate's computer systems, networks and equipment,
and all Company and Affiliate information contained therein, is restricted to
legitimate business purposes on behalf of the Company. Any other access to or
use of such systems, network, equipment and information is without authorization
and is prohibited. The restrictions contained in this Section 7(b) extend to any
personal computers or other electronic devices of the Executive that are used
for business purposes relating to the Company or any Affiliate. The Executive
shall not transfer any Company or Affiliate information to any personal computer
or other electronic device that is not otherwise used for any business purpose
relating to the Company. Upon the termination of the Executive's employment with
the Company for any reason, the Executive's authorization to access and
permission to use the Company's and any Affiliate's computer systems, networks
and equipment, and any Company and Affiliate information contained therein,
shall cease.
(c)Non-Competition and Non-Solicitation. The Parties have jointly reviewed the
operations of the Company and have agreed that the primary service area of the
Company's lending and deposit taking functions in which the Executive will
actively participate extends to an area that encompasses a one hundred
(100)-mile radius from the Company's headquarters in Iowa City, Iowa (the
“Restrictive Area”). Therefore, as an essential ingredient of and in
consideration of this Agreement and the Executive's employment with the Company,
the Executive shall not, during the Executive's employment with the Company and
for a period of fifteen (15) months immediately following the termination of the
Executive's employment for any reason (the “Restrictive Period”), whether such
termination occurs during the Employment Period or thereafter, shall not
directly or indirectly do any of the following (all of which are collectively
referred to in this Agreement as the “Restrictive Covenant”):
(i)Engage or invest in, own, manage, operate, finance, control, participate in
the ownership, management, operation or control of, be employed by, associated
with or in any manner connected with, serve as a director, officer or consultant
to, lend the Executive's name or any similar name to, lend the Executive's
credit to or render services or advice to, in each case in the capacity that the
Executive provided services to the Company or any Affiliate, any person, firm,
partnership, corporation or trust that owns, operates or is in the process of
forming a Financial Institution with an office located, or to be located at an
address identified in a filing with any regulatory authority, within the
Restrictive Area; provided, however, that the ownership by the Executive of
shares of the capital stock of any Financial Institution, which shares are
listed on a securities exchange or quoted on the National Association of
Securities Dealers Automated Quotation System and which do not represent more
than five (5) percent (5%) of the institution's outstanding capital stock, shall
not violate any terms of this Agreement;
(ii)Either for the Executive or any Financial Institution: (A) induce or attempt
to induce any employee of the Company or any of its Affiliates with whom the
Executive had significant contact to leave the employ of the Company or any of
its Affiliates; (B) in any way interfere with the relationship between the
Company or any of its Affiliates and any employee of the Company or any of its
Affiliates with whom the Executive had significant contact; or (C) induce or
attempt to induce any customer, supplier, licensee or business relation of the
Company or any of its Affiliates with whom the Executive had significant contact
to cease doing business with the Company or any of its Affiliates or in any way
interfere with the relationship between the Company

8

--------------------------------------------------------------------------------



or any of its Affiliates and their respective customers, suppliers, licensees or
business relations with whom the Executive had significant contact;
(iii)Either for the Executive or any Financial Institution, solicit the business
of any person or entity known to the Executive to be a customer of the Company
or any of its Affiliates, where the Executive had significant contact with such
person or entity, with respect to products, activities or services that compete
in whole or in part with the products, activities or services of the Company or
any of its Affiliates; or
(iv)Serve as the agent, broker or representative of, or otherwise assist, any
person or entity in obtaining services or products from any Financial
Institution within the Restrictive Area, with respect to products, activities or
services that the Executive devoted time to on behalf of the Company or any of
its Affiliates and that compete in whole or in part with the products,
activities or services of the Company or any of its Affiliates.
(d)Works Made for Hire Provisions. The Parties acknowledge that all work
performed by the Executive for the Company or any of its Affiliates shall be
deemed a “work made for hire.” The Company shall at all times own and have
exclusive right, title and interest in and to all Confidential Information and
Inventions, and the Company shall retain the exclusive right to license, sell,
transfer and otherwise use and dispose of the same. Any and all enhancements of
the technology of the Company or any of its Affiliates that are developed by the
Executive shall be the exclusive property of the Company. The Executive hereby
assigns to the Company any right, title and interest in and to all Inventions
that the Executive may have, by law or equity, without additional consideration
of any kind whatsoever from the Company or any of its Affiliates. The Executive
shall execute and deliver any instruments or documents and do all other things
(including the giving of testimony) requested by the Company (both during and
after the termination of the Executive's employment with the Company) in order
to vest more fully in the Company or any of its Affiliates all ownership rights
in the Inventions (including obtaining patent, copyright or trademark protection
therefore in the United States and/or foreign countries).
(e)Remedies for Breach of Restrictive Covenant. The Executive has reviewed the
provisions of this Agreement with legal counsel, or has been given adequate
opportunity to seek such counsel, and the Executive acknowledges that the
covenants contained in this Section 7 are reasonable with respect to their
duration, geographical area and scope. The Executive further acknowledges that
the restrictions contained in this Section 7 are reasonable and necessary for
the protection of the legitimate business interests of the Company, that they
create no undue hardships, that any violation of these restrictions would cause
substantial injury to the Company and such interests, and that such restrictions
were a material inducement to the Company to enter into this Agreement. In the
event of any violation or threatened violation of these restrictions, the
Company, in addition to and not in limitation of, any other rights, remedies or
damages available to the Company under this Agreement or otherwise at law or in
equity, shall be entitled to preliminary and permanent injunctive relief to
prevent or restrain any such violation by the Executive and any and all persons
directly or indirectly acting for or with the Executive, as the case may be. If
the Executive violates the Restrictive Covenant and the Company brings legal
action for injunctive or other relief, the Company shall not, as a result of the
time involved in obtaining such relief, be deprived of the benefit of the full
period of the Restrictive Covenant. Accordingly, the Restrictive

9

--------------------------------------------------------------------------------



Covenant shall be deemed to have the duration specified herein computed from the
date the relief is granted but reduced by the time between the period when the
Restrictive Period began to run and the date of the first violation of the
Restrictive Covenant by the Executive.
(f)Other Agreements. In the event of the existence of another agreement between
the Parties that (a) is in effect during the Restrictive Period, and (b)
contains restrictive covenants that conflict with any of the provisions of this
Section 7, then the more restrictive of such provisions from the two (2)
agreements shall control for the period during which both agreements would
otherwise be in effect.
8.No Set-Off; No Mitigation. Except as provided herein, the Company's obligation
to provide benefits under this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any circumstances, including any
set-off, counterclaim, recoupment, defense or other right the Company may have
against the Executive or others. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement,
and such amounts shall not be reduced whether or not the Executive obtains other
employment.
9.Notices. Notices and all other communications under this Agreement shall be in
writing and shall be deemed given when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to the Company:
MidWestOne Financial Group, Inc.
Attention: MidWestOne Bank Senior Vice President and Director of Human Resources
102 South Clinton Street
Iowa City, Iowa 52240
If to the Executive: the Executive's address on file with the Company
or to such other address as either Party may furnish to the other in writing,
except that notices of changes of address shall be effective only upon receipt.
10.Applicable Law. All questions concerning the construction, validity and
interpretation of this Agreement and the performance of the obligations imposed
by this Agreement shall be governed by the internal laws of the State of Iowa
applicable to agreements made and wholly to be performed in such state without
regard to conflicts of law provisions of any jurisdiction, and any court action
commenced to enforce this Agreement shall have as its sole and exclusive venue
the County of Johnson, Iowa.

10

--------------------------------------------------------------------------------



11.Entire Agreement. This Agreement constitutes the entire agreement between the
Parties concerning the subject matter hereof, and supersedes all prior
negotiations, undertakings, agreements and arrangements with respect thereto,
whether written or oral, specifically including the Prior Employment Agreement.
If a court of competent jurisdiction determines that any provision of this
Agreement is invalid or unenforceable, then the invalidity or unenforceability
of that provision shall not affect the validity or enforceability of any other
provision of this Agreement and all other provisions shall remain in full force
and effect. The various covenants and provisions of this Agreement are intended
to be severable and to constitute independent and distinct binding obligations.
Without limiting the generality of the foregoing, if the scope of any covenant
contained in this Agreement is too broad to permit enforcement to its full
extent, such covenant shall be enforced to the maximum extent permitted by law,
and such scope may be judicially modified accordingly.
12.Withholding of Taxes. The Company may withhold from any benefits payable
under this Agreement all federal, state, city and other taxes as may be required
pursuant to any law, governmental regulation or ruling.
13.No Assignment. The Executive's rights to receive benefits under this
Agreement shall not be assignable or transferable whether by pledge, creation of
a security interest or otherwise, other than a transfer by will or by the laws
of descent or distribution. In the event of any attempted assignment or transfer
contrary to this Section 13, the Company shall have no liability to pay any
amount so attempted to be assigned or transferred. This Agreement shall inure to
the benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
14.Successors. This Agreement shall be binding upon and inure to the benefit of
the Company, its successors and assigns. The Company shall not effect the sale
or other disposition of all or substantially all of its assets unless either (a)
the person or entity acquiring the assets, or a substantial portion of the
assets, expressly assumes by an instrument in writing all duties and obligations
of the Company under this Agreement, or (b) the Company provides, through the
establishment of a separate reserve, for the payment in full of all amounts that
are or may reasonably be expected to become payable to the Executive under this
Agreement.
15.Legal Fees. All reasonable legal fees and related expenses (including the
costs of experts, evidence and counsel) paid or incurred by the Executive
pursuant to any dispute or question of interpretation relating to this Agreement
shall be paid or reimbursed by the Company if the Executive is successful on the
merits pursuant to a legal judgment or arbitration.

11

--------------------------------------------------------------------------------



16.Amendment. This Agreement may not be amended or modified except by written
agreement signed by the Parties.
17.Code Section 409A.
(a)To the extent any provision of this Agreement or action by the Company would
subject the Executive to liability for interest or additional taxes under Code
Section 409A, it shall be deemed null and void, to the extent permitted by law
and deemed advisable by the Company. It is intended that this Agreement will
comply with Code Section 409A, and this Agreement shall be administered
accordingly and interpreted and construed on a basis consistent with such
intent. Notwithstanding any provision of this Agreement to the contrary, no
termination or similar payments or benefits shall be payable hereunder on
account of the Executive's termination of employment unless such termination
constitutes a “separation from service” within the meaning of Code Section 409A.
For purposes of Code Section 409A, all installment payments of deferred
compensation made hereunder, or pursuant to another plan or arrangement, shall
be deemed to be separate payments. To the extent any reimbursements or in-kind
benefit payments under this Agreement are subject to Code Section 409A, such
reimbursements and in-kind benefit payments shall be made in accordance with
Treasury Regulation Section 1.409A-3(i)(1)(iv). This Agreement may be amended to
the extent necessary (including retroactively) by the Company to avoid the
application of taxes or interest under Code Section 409A, while maintaining to
the maximum extent practicable the original intent of this Agreement. This
Section 17 shall not be construed as a guarantee of any particular tax effect
for the Executive's benefits under this Agreement and the Company does not
guarantee that any such benefits will satisfy the provisions of Code
Section 409A or any other provision of the Code.
(b)Notwithstanding any provision of this Agreement to the contrary, if the
Executive is determined to be a Specified Employee as of the Termination Date,
then, to the extent required pursuant to Code Section 409A, payments due under
this Agreement that are deemed to be deferred compensation shall be subject to a
six (6)-month delay following the Termination Date; and all delayed payments
shall be accumulated and paid in a lump-sum payment as of the first day of the
seventh month following the Termination Date (or, if earlier, as of the
Executive's death), with all such delayed payments being credited with interest
(compounded monthly) for this period of delay equal to the prime rate in effect
on the first day of such six (6)-month period. Any portion of the benefits
hereunder that were not otherwise due to be paid during the six (6)-month period
following the Termination Date shall be paid to the Executive in accordance with
the payment schedule established herein.
18.Deferral of Nondeductible Compensation. If the Executive's aggregate
compensation (including benefits that are deemed remuneration for purposes of
Code Section 162(m)) from the Company and the Affiliates for any calendar year
exceeds the maximum amount of compensation deductible by the Company or any
Affiliate in any calendar year under Code Section 162(m) (for purposes of this
paragraph, the “maximum allowable amount”), then any such amount in excess of
the maximum allowable amount shall be mandatorily deferred with interest thereon
at four percent (4%) per annum to a calendar year such that the amount to be
paid to the Executive in such calendar year, including deferred amounts and
interest thereon, does not exceed the maximum

12

--------------------------------------------------------------------------------



allowable amount. Subject to the foregoing, deferred amounts, including interest
thereon, shall be payable at the earliest time permissible, in accordance with
Code Section 409A.
19.Construction. In this Agreement, unless otherwise stated, the following uses
apply: (a) references to a statute shall refer to the statute and any amendments
and any successor statutes, and to all regulations promulgated under or
implementing the statute, as amended, or its successors, as in effect at the
relevant time; (b) in computing periods from a specified date to a later
specified date, the words “from” and “commencing on” (and the like) mean “from
and including, “ and the words “to,” “until” and “ending on” (and the like) mean
“to, but excluding”; (c) references to a governmental or quasi-governmental
agency, authority or instrumentality shall also refer to a regulatory body that
succeeds to the functions of the agency, authority or instrumentality;
(d) indications of time of day shall be based upon the time applicable to the
location of the principal headquarters of the Company; (e) the words “include,”
“includes” and “including” means “include, without limitation,” “includes,
without limitation” and “including, without limitation,” respectively; (f) all
references to preambles, recitals, sections and exhibits are to preambles,
recitals, sections and exhibits in or to this Agreement unless otherwise
specified; (g) the words “hereof,” “herein,” “hereto,” “hereby,” “hereunder,”
and other words of similar import refer to this Agreement as a whole (including
exhibits); (h) any reference to a document or set of documents, and the rights
and obligations of the parties under any such documents, means such document or
documents as amended from time to time, and any and all modifications,
extensions, renewals, substitutions or replacements thereof; (i) all words used
shall be construed to be of such gender or number as the circumstances and
context require; (j) the captions and headings of preambles, recitals, sections
and exhibits appearing in or attached to this Agreement have been inserted
solely for convenience of reference and shall not be considered a part of this
Agreement, nor shall any of them affect the meaning or interpretation of this
Agreement or any of its provisions; and (k) all accounting terms not
specifically defined herein shall be construed in accordance with GAAP.
20.Definitions. As used in this Agreement, the terms defined in this Section 20
have the meanings set forth below.
(a)“1934 Act” means the Securities Exchange Act of 1934.
(b)“Affiliate” means each company, corporation, partnership, Financial
Institution or other entity that, directly or indirectly, is controlled by,
controls, or is under common control with, the Company, where “control” means
(i) the ownership of fifty-one percent (51%) or more of the Voting Securities or
other voting or equity interests of any corporation, partnership, joint venture
or other business entity or (ii) the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
corporation, partnership, joint venture or other business entity.
(c)“Agreement” has the meaning set forth in the preamble hereto.

13

--------------------------------------------------------------------------------



(d)“Annual Base Salary” has the meaning set forth in Section 3(a).
(e)“Base Compensation” means the amount equal to the sum of (i) the greater of
the Executive's then-current Annual Base Salary or the Executive's Annual Base
Salary as of the date one (1) day prior to the Change in Control, and (ii) the
amount of the Incentive Bonus paid (or payable) for the most recently completed
fiscal year of the Company.
(f)“Board” means the board of directors of the Company.
(g)“Change in Control” means:
(i)the consummation of the acquisition by any “person” (as such term is defined
in Section 13(d) or 14(d) of the 1934 Act) of “beneficial ownership” (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of fifty percent (50%) or
more of the combined voting power of the then outstanding Voting Securities of
the Company; or
(ii)the individuals who, as of the Effective Date, are members of the Board
cease for any reason to constitute a majority of the Board, unless the election,
or nomination for election by the shareholders, of any new director was approved
by a vote of a majority of the Board, and such new director shall, for purposes
of this Agreement, be considered as a member of the Board; or
(iii)the consummation by the Company of: (A) a merger or consolidation if the
shareholders immediately before such merger or consolidation do not, as a result
of such merger or consolidation, own, directly or indirectly, more than fifty
percent (50%) of the combined voting power of the then outstanding Voting
Securities of the entity resulting from such merger or consolidation in
substantially the same proportion as their ownership of the combined voting
power of the Voting Securities of the Company outstanding immediately before
such merger or consolidation; or (B) a complete liquidation or dissolution or an
agreement for the sale or other disposition of all or substantially all of the
assets of the Company.
Notwithstanding any provision in this definition to the contrary, a Change in
Control shall not be deemed to occur solely because fifty percent (50%) or more
of the combined voting power of the then outstanding securities of the Company
are acquired by (A) a trustee or other fiduciary holding securities under one
(1) or more employee benefit plans maintained for employees of the Company or an
Affiliate or (B) any corporation that, immediately prior to such acquisition, is
owned directly or indirectly by the shareholders in the same proportion as their
ownership of stock immediately prior to such acquisition.
Further notwithstanding any provision in this definition to the contrary, in the
event that any amount or benefit under this Agreement constitutes deferred
compensation and the settlement of or distribution of such amount or benefit is
to be triggered by a Change in Control, then such settlement or distribution
shall be subject to the event constituting the Change in Control also
constituting a “change in control event” under Code Section 409A.

14

--------------------------------------------------------------------------------



(h)“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.
(i)“Code” means the Internal Revenue Code of 1986.
(j)“Company” has the meaning set forth in the preamble hereto.
(k)“Confidential Information” has the meaning set forth in Section 7(a).
(l)“Covered Period” means the period beginning six (6) months prior to a Change
in Control and ending twenty-four (24) months after the Change in Control.
(m)“Disability” means that (i) the Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) the
Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident or health plan covering employees of the Company.
(n)“Effective Date” has the meaning set forth in the preamble hereto.
(o)“Employment Period” has the meaning set forth in Section 1.
(p)“Excess Parachute Payment” has the meaning set forth in Code Section 280G.
(q)“Executive” has the meaning set forth in the preamble hereto.
(r)“Financial Institution” means a bank, savings bank, savings and loan
association, credit union or similar financial institution.
(s)“Good Reason” means the occurrence of any one (1) of the following events,
unless the Executive agrees in writing that such event shall not constitute Good
Reason:
(i)an adverse change in the nature, scope or status of the Executive's position,
authorities or duties from those in effect in accordance with Section 2
immediately following the Effective Date, or if applicable and greater,
immediately prior to the Covered Period;
(ii)a reduction of ten percent (10%) or more in the Executive's Annual Base
Salary or Incentive Bonus opportunity (each as measured as of the Effective
Date), or a material reduction in the Executive's aggregate benefits or other
compensation plans as in effect immediately following the Effective Date, or if
applicable and greater, immediately prior to the Covered Period;

15

--------------------------------------------------------------------------------



(iii)relocation of the Executive's primary place of employment of more than
twenty-five (25) miles from the Executive's primary place of employment
immediately following the Effective Date, or if applicable, prior to the Covered
Period, or a requirement that the Executive engage in travel that is materially
greater than prior to the Covered Period;
(iv)failure by an acquirer to assume this Agreement at the time of a Change in
Control; or
(v)a material breach by the Company of this Agreement.
Notwithstanding any provision in this definition to the contrary, prior to the
Executive's Termination for Good Reason, the Executive must give the Company
written notice of the existence of any condition set forth in clause (i) - (v)
immediately above within ninety (90) days of its initial existence and the
Company shall have thirty (30) days from the date of such notice in which to
cure the condition giving rise to Good Reason, if curable. If, during such
thirty (30)-day period, the Company cures the condition giving rise to Good
Reason, the condition shall not constitute Good Reason. Further notwithstanding
any provision in this definition to the contrary, in order to constitute a
Termination for Good Reason, such Termination must occur within twenty-four (24)
months of the initial existence of the applicable condition.
(t)“Incentive Bonus” has the meaning set forth in Section 3(b).
(u)“Independent Advisor” means an independent, nationally recognized accounting
firm approved by the Parties, where such approval shall not be unreasonably
withheld by either Party.
(v)“Inventions” means all systems, procedures, techniques, manuals, databases,
plans, lists, inventions, trade secrets, copyrights, patents, trademarks,
discoveries, innovations, concepts, ideas and software conceived, compiled or
developed by the Executive in the course of the Executive's employment with the
Company or any of its Affiliates and/or comprised, in whole or part, of
Confidential Information. Notwithstanding the foregoing sentence, Inventions
shall not include: (i) any inventions independently developed by the Executive
and not derived, in whole or part, from any Confidential Information or (ii) any
invention made by the Executive prior to the Executive's exposure to any
Confidential Information.
(w)“Minimum Benefits” means, as applicable, the following:
(i)the Executive's earned but unpaid Annual Base Salary for the period ending on
the Termination Date;
(ii)the Executive's earned but unpaid Incentive Bonus, if any, for any completed
fiscal year preceding the Termination Date;

16

--------------------------------------------------------------------------------



(iii)the Executive's accrued but unpaid PTO for the period ending on the
Termination Date;
(iv)the Executive's unreimbursed business expenses and all other items earned
and owed to the Executive by the Company through and including the Termination
Date; and
(v)the benefits, incentives and awards described in Section 4(f).
(x)“Parties” has the meaning set forth in the preamble hereto.
(y)“Prior Employment Agreement” has the meaning set forth in the recitals
hereto.
(z)“Release” means a general release and waiver substantially in the form
attached hereto as Exhibit A.
(aa)“Restrictive Area” has the meaning set forth in Section 7(c).
(bb)
“Restrictive Covenant” has the meaning set forth in Section 7(c).

(cc)
“Restrictive Period” has the meaning set forth in Section 7(c).

(dd)
“Severance Amount” means

(i)for any Termination other than during a Covered Period, an amount equal to
one hundred twenty-five percent (125%) of the Executive's then-current Annual
Base Salary as of the respective Termination; or
(ii)for a Termination during a Covered Period, an amount equal to two hundred
fifty percent (250%) of the Executive's Base Compensation as of the respective
Termination.
(ee)    “Specified Employee” means any person who is a “key employee” (as
defined in Code Section 416(i) without regard to paragraph (5) thereof), as
determined by the Company based upon the twelve (12)-month period ending on each
December 31st (such twelve (12)-month period is referred to below as the
“identification period”). If the Executive is determined to be a key employee,
the Executive shall be treated as a Specified Employee for purposes of this
Agreement during the twelve (12)-month period that begins on the April 1
following the close of the identification period. For purposes of determining
whether the Executive is a key employee, “compensation” means Executive's W-2
compensation as reported by the Company for a particular calendar year.
(ff)    “Termination” means termination of the Executive's employment with the
Company during the Employment Period either:

17

--------------------------------------------------------------------------------



(i)by the Company, other than a Termination for Cause or a termination as a
result of the Executive's death or Disability; or
(ii)by the Executive for Good Reason.
(gg)    “Termination Date” means the date of termination of the Executive's
employment with the Company.
(hh)    “Termination for Cause” means only a termination of the Executive's
employment with the Company as a result of:
(i)the Executive's willful and continuing failure, that is not remedied within
twenty (20) days after receipt of written notice of such failure from the
Company, to perform the Executive's obligations hereunder;
(ii)the Executive's conviction of, or the pleading of nolo contendre to, a crime
of embezzlement or fraud or a felony under the laws of the United States or any
state thereof;
(iii)the Executive's breach of fiduciary responsibility; or
(iv)an act of dishonesty by the Executive that is materially injurious to the
Company.
Any determination of a Termination for Cause under this Agreement shall be made
by resolution adopted by at least a two-thirds (2/3) vote of the Board at a
meeting called and held for that purpose. The Executive shall be provided with
reasonable notice of such meeting and shall be given the opportunity to be
heard, with the presence of counsel, prior to such vote being taken by the
Board.
(ii)    “Total Payments” has the meaning set forth in Section 6(a).
(jj)    “Voting Securities” means any securities that ordinarily possess the
power to vote in the election of directors without the happening of any
precondition or contingency.
21.Survival. The provisions of Sections 5 through 21 shall survive the
termination of this Agreement.


(remainder of page intentionally left blank)

18

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
MIDWESTONE FINANCIAL GROUP, INC.        Susan R. Evans, Chief Operating Officer
By:
/s/ CHARLES N. FUNK
 
SUSAN R. EVANS
 
 
 
(Signature)



Name:
Charles N. Funk
 
 
 
 
 
(Address)



Its:
President & Chief Executive Officer
 
 
 
 
 
(Address)




19

--------------------------------------------------------------------------------



EXHIBIT A
General Release and Waiver
This General Release and Waiver (this “Release”) is made and entered into as of
_________________________ (the “Release Date”), by and between MidWestOne
Financial Group, Inc. (“Employer”) and _________________________ (“Executive,”
and together with Employer, the “Parties”). In consideration of the mutual
covenants hereinafter set forth, the Parties hereby agree as follows:
1.    Separation. Executive's employment with Employer shall end effective
_________________________.
2.    Payment and Benefits. In consideration of the promises made in this
Release, Employer has agreed to pay Executive the benefits as provided in that
certain employment agreement made and entered into as of
_________________________, by and between the Parties (the “Employment
Agreement”). Executive understands and acknowledges that the benefits described
in this Section 2 constitute benefits in excess of those to which Executive
would be entitled without entering into this Release. Executive acknowledges
that such benefits are being provided by Employer as consideration for Executive
entering into this Release, including the release of claims and waiver of rights
provided in Section 3 of this Release.
3.    Release of Claims and Waiver of Rights. Executive, on Executive's own
behalf and that of Executive's heirs, executors, attorneys, administrators,
successors and assigns, fully releases and discharges Employer, its
predecessors, successors, subsidiaries, affiliates and assigns, and its and
their directors, officers, trustees, employees, and agents, in their individual
and official capacities, and the current and former trustees and administrators
of any retirement or other benefit plan applicable to the employees or former
employees of Employer, in their individual and official capacities (the
“Released Parties”), from any and all liability, claims, demands and actions
through the Release Date, including liability, claims, demands and actions
arising under Employer's policies and procedures, whether formal or informal;
the United States or State of Iowa Constitutions; the Civil Rights Act of 1964;
the Civil Rights Act of 1991; the Iowa Civil Rights Act; the Employee Retirement
Income Security Act of 1974; the Age Discrimination in Employment Act; Executive
Order 11246; and any other federal, state or local statute, ordinance or
regulation with respect to employment, and in addition thereto, from any other
liability, claims, demands and actions with respect to Executive's employment
with Employer or other association with Employer through the Release Date,
including the termination of Executive's employment with Employer, any right of
payment for disability or any other statutory or contractual right of payment or
any claim for relief on the basis of any alleged tort or breach of contract
under the common law of the State of Iowa or any other state, including
defamation, intentional or negligent infliction of emotional distress, breach of
the covenant of good faith and fair dealing, promissory estoppel, and
negligence. Executive represents that Executive has not assigned or filed any
claim, demand, action or charge against the Released Parties. Executive further
acknowledges that Executive is aware that statutes exist that render null and
void releases and discharges of any claims, rights, demands, liabilities,
actions and

20

--------------------------------------------------------------------------------



causes of action that are unknown to the releasing or discharging party at the
time of execution of the release and discharge. Executive hereby expressly
waives, surrenders and agrees to forego any protection to which Executive would
otherwise be entitled by virtue of the existence of any such statute in any
jurisdiction, including the State of Iowa.
4.    Covenant Not to Sue. Executive shall not bring, file, charge, claim, sue
or cause, assist, or permit to be brought, filed, charged or claimed any action,
cause of action, or proceeding regarding or in any way related to any of the
claims described in Section 3 of this Release; Executive's release of claims and
waiver of rights provided in Section 3 of this Release is, shall constitute and
may be pleaded as, a bar to any such claim, action, cause of action or
proceeding. If any government agency or court assumes jurisdiction of any
charge, complaint or cause of action covered by this Release, Executive shall
not seek and shall not accept any personal equitable or monetary relief in
connection with any investigation, civil action, suit or legal proceeding.
5.    Mutual Non-Disparagement. At all times following the signing of this
Release, neither Party shall engage in any vilification of the other, and each
Party shall refrain from making any false, negative, critical or disparaging
statements, implied or expressed, concerning the other, including management
style, methods of doing business, the quality of products and services, role in
the community, or treatment of employees. Executive acknowledges that the only
persons whose statements may be attributed to Employer for purposes of this
covenant not to make disparaging statements shall be each member of the Board of
Directors of Employer and the CEO of Employer. The Parties shall do nothing that
would damage the other's business reputation or good will.
6.    Representations by Executive. Executive warrants that Executive is legally
competent to execute this Release and that Executive has not relied on any
statements or explanations made by Employer or its attorneys. Moreover,
Executive acknowledges that Executive has been afforded the opportunity to be
advised by legal counsel regarding the terms of this Release, including the
release of all claims and waiver of rights set forth in Section 3 of this
Release. Executive acknowledges that Executive has been offered
_________________________ days to consider this Release. After being so advised,
and without coercion of any kind, Executive freely, knowingly and voluntarily
enters into this Release. Executive further acknowledges that Executive may
revoke this Release within seven (7) days after Executive has signed this
Release and further understands that this Release shall not become effective or
enforceable until seven (7) days after Executive has signed this Release, as
evidenced by the date set forth below Executive's signature on this Release. Any
revocation of this Release by Executive must be in writing and addressed to the
principal headquarters of Employer, attention: _________________________. If
sent by mail, any revocation must be postmarked within the seven (7)-day period
and sent by certified mail, return receipt requested. In addition, Executive
represents that Executive has returned all property of Employer that is in
Executive's possession, custody or control, including all documents, records and
tangible property that are not publicly available and reflect, refer or relate
to Employer or Employer's business affairs, operations or customers, and all
copies of the foregoing.
7.    No Admissions. Employer denies that it or any of its employees or agents
have taken any improper action against Executive. This Release shall not be
admissible in any proceeding as evidence of improper action by Employer or any
of its employees or agents.

21

--------------------------------------------------------------------------------



8.    Non-Waiver. Employer's waiver of a breach of this Release by Executive
shall not be construed or operate as a waiver of any subsequent breach by
Executive of the same or of any other provision of this Release.
9.    Restrictive Covenants. Executive shall abide by the terms set forth in
Section 7 of the Employment Agreement (entitled “Restrictive Covenants”).
10.    Construction. The terms set forth in Sections 9 through 19 of the
Employment Agreement shall apply to this Release, provided that the word
“Release” shall take the place of the word “Agreement” in such Sections, where
applicable.
IN WITNESS WHEREOF, the Parties have executed this Release as of dates set forth
below their respective signatures below.
MIDWESTONE FINANCIAL GROUP, INC.        EXECUTIVE
By:
 
 
 
 
Charles N. Funk
 
Susan R. Evans
 
President & CEO
 
 

 
Date:
 
 
Date:


 
 
 
 
 


22